        Case 3:20-cv-00309-KGB Document 26 Filed 04/01/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

CHRISTOPHER EVERETT                                                    PLAINTIFF
ADC #152664

V.                        No. 3:20-CV-00309-KGB-JTR

DYKES, Corporal, NCU, et al.                                       DEFENDANTS


                                      ORDER

      Plaintiff Christopher Everett’s Motions to Set Discovery Dates (Docs. 9 & 14)

are DENIED. Discovery is premature until the Court rules on the pending Motion

to Dismiss for Failure to State a Claim.

      Mr. Everett’s Motions for Status (Docs. 23 & 24) are GRANTED. The

Motion to Dismiss is under advisement.

      The Clerk is directed to send Mr. Everett an updated copy of the docket sheet.

      IT IS SO ORDERED this 1st day of April, 2021.



                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
